[Cite as People of the State of Ohio v. Davis, 2022-Ohio-3137.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

PEOPLE OF THE STATE OF OHIO,                            :

                 Respondent,                            :
                                                                  No. 111869
                 v.                                     :

ROBERT DAVIS,                                           :

                 Relator.                               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: DISMISSED
                 DATED: September 6, 2022


                                         Writ of Habeas Corpus
                                          Order No. 557516


                                             Appearances:

                 Robert Davis, pro se


EILEEN T. GALLAGHER, J.:

                Robert Davis has filed a document captioned “writ of habeas corpus.”

Sua sponte, we dismiss Davis’s request for a writ of habeas corpus because of

numerous procedural defects.

                                            I. Proper Party

                 R.C. 2725.04 provides that an application for a writ of habeas corpus

must be brought by petition, signed, and verified by the party that seeks relief, or by
some person for the party and requires the petition to specifically name the officer

or person in whose custody the prisoner is confined or restrained. R.C. 2725.04(B).

Davis has failed to name any law enforcement officer or penal institution as

respondent and thus has failed to comply with R.C. 2725.04(B). State ex rel.

Sherrills v. State, 91 Ohio St.3d 133, 742 N.E.2d 651 (2001); Whitman v. Shaffer,

8th Dist. Cuyahoga No. 94486, 2010-Ohio-446.

                              II. Civ.R. 10 Caption

            Civ.R. 10(A) requires a complaint to include the names and addresses

of all parties in the caption. Civ.R. 10(A) applies to Davis’s request for habeas

corpus, which this court is treating as a petition. Kneuss v. Sloan, 146 Ohio St.3d

248, 2016-Ohio-3310, 54 N.E.3d 1242. The failure of Davis to comply with Civ.R.

10(A) provides sufficient grounds to dismiss the request for a writ of habeas corpus.

Greene v. Turner, 151 Ohio St.3d 513, 2017-Ohio-8305, 90 N.E.3d 901.

                              III. Verified Petition

            R.C. 2725.04 requires that a petition for a writ of habeas corpus must

be verified. Herein, Davis has failed to verify his request for habeas corpus, which

requires dismissal. Chari v. Vore, 91 Ohio St.3d 323, 744 N.E.2d 763 (2001); State

ex rel. Crigger v. Ohio Adult Parole Auth., 82 Ohio St.3d 270, 695 N.E.2d 254

(1998). In Vore, the Ohio Supreme Court firmly established that an unverified

petition for habeas corpus must be dismissed.
                                 IV. Jurisdiction

             Finally, this court lacks jurisdiction to hear the request for a writ of

habeas corpus.     The exhibit attached to Davis’s request for habeas corpus

demonstrates that he is currently incarcerated at the Ottawa County Correctional

Facility, West Olive, Michigan. Jurisdiction over habeas corpus lies only in the

county where the inmate is actually incarcerated. R.C. 2725.03; Bridges v.

McMackin, 44 Ohio St.3d 135, 541 N.E.2d 1035 (1989); McAllister v. Ohio Adult

Parole Auth., 7th Dist. Harrison No. 06 HA 583, 2006-Ohio-3697; Mott v. Sheriff

of Hamilton Cty., 48 Ohio App.3d 84, 85, 548 N.E.2d 301 (1st Dist.1988).

             Accordingly, we sua sponte dismiss the request for a writ of habeas

corpus. Costs to Davis. The clerk directs the clerk of courts to serve all parties with

notice of this judgment and the date of entry upon the journal as required by Civ.R.

58(B).

            Dismissed.




EILEEN T. GALLAGHER, JUDGE

LISA B. FORBES, P.J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR